Continuation of 12…
The proposed amendments change the scope of claim 1 and its dependents, raising new issues that require further search and/or consideration. An updated search and consideration was conducted in response to the After Final Program Consideration Request filed on 12/14/2020.  For the reasons below, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

Claim 1 has been amended as follows:
“…forming a first electrode, a second electrode spaced from the first electrode and in a same plane as the first electrode, a first alignment line connected to the first electrode and comprising a same material as the first electrode, and a second alignment line connected to the second electrode and comprising a same material as the second electrode on the substrate…”
First, the Examiner notes that proposed amendment does not particularly limit the meaning of the term ‘material’ in relation to the electrodes and/or the alignment lines.  Using broadest reasonable interpretation, the term ‘material’ could refer to either the type of material properties (such as electrically conductive), or particular material composition (such as metal).
The cited prior art, in particular Do et al. (PG Pub. No. US 2017/0141279 A1) discloses a first electrode 110a’ and a second electrode 110b’ (see ¶ 0081 & fig. 2).  In ¶ 0073, Do describes the method for forming element 110, which includes 110a’ and 110b’ portions.  The method includes blanket depositing electrode-forming material 103 and removing unwanted portions.  Do discloses that the electrode-forming material may include metal (“…the first electrode may be formed of one or more metal materials…”), but is no particularly limited (“the first electrode is not limited to the description 
Do further discloses performing a self-alignment (¶ 0137: applying a power source to the electrode line to self-align the nano-scale LED devices) using first and second alignment lines (¶¶ 0136 & fig. 9: power source is applied to the electrode lines 110a and 110b, which implicitly incudes a first alignment line connected to 110a and second alignment line 110b).  Note that in light of the instant specification, the term ‘alignment line’ is interpreted to mean an element capable of providing electrical connection between a power source (‘voltage source’ in ¶ 0134 of the instant specification) and first and second electrode elements (EL1 and EL2 of the instant specification).  Since power source of Do is electrically connected to both 110a/110a’ and 110b/110b’, it includes first and second alignment lines (see fig. 9B of Do, which includes unlabeled first and second lines connected between power source ‘V’ and 110a/110b).
Although Do is silent to the material comprised by the first and second alignment lines, they implicitly include material capable of providing electrical connection between power source V and electrode elements 110a/110b.  Therefore, the alignment lines of Do include electrically conductive material.  Since both the alignment lines and the electrodes include the material property of being electrically conductive, they meet the limitation of a same type of material.
If the term ‘same material’ is interpreted to mean material composition, Roach et al. (PG Pub. No. US 2018/0357522 A1) teaches a power source comprising metal conductive element (¶ 0098 & fig. 17: probes 182, for providing electrical conductivity between power source 162 and substrate electrodes 184/186).  Therefore, configuring electrically conductive lines with metal, which is the same as the material composition of electrodes 110a/110’ and 110b/110b’ of Do, is known in the art for providing electrical conductivity between a power source and substrate electrodes.


For the above reasons, the proposed amendment does not clearly place the case in condition for allowance.

/BRIAN TURNER/               Examiner, Art Unit 2894